COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-04-313-
CV



IN RE ROMAN CATHOLIC	RELATOR

DIOCESE OF FORT WORTH



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's “Motion For Temporary Relief” and petition for writ of mandamus 
and is of the opinion that relief should be denied.  Accordingly, relator's motion for temporary relief and petition for writ of mandamus are denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL B
:	HOLMAN, WALKER, and MCCOY, JJ.





DELIVERED: October 22, 2004

FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.